DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1 thru 23 have been entered into the record.
Response to Amendment
The amendments to the specification and the explanation of the reference values in the argument (page 12) overcome the drawing objections from the previous office action (11/23/2021).  The previously objected to terms are representative of values that are not in the drawings nor in any of the formulas in the specification.  Therefore, the representative values are deemed not essential to the current claim limitations.  The drawing objections are withdrawn.
The amendments to the specification and the explanation of the mathematical annotation in the argument (page 13) overcome the specification objections from the previous office action (11/23/2021).  The specification objections are withdrawn.
The amendments to the claims overcome the claim objections from the previous office action (11/23/2021).  The claim objections are withdrawn.
The amendments to claims 2, 12 and 22 overcome the 35 U.S.C. 112(a) rejections from the previous office action (11/23/2021).  The 35 U.S.C. 112(a) rejections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (11/23/2021).  The 35 U.S.C. 112(b) rejections are withdrawn.
Allowable Subject Matter
Claims 1 thru 23 have been allowed.
The following is an examiner’s statement of reasons for allowance: The reason for allowance is based on the claim amendments of 2/22/2022 and the accompanying arguments (pages 14 thru 16).  The closest prior art of record is Dorum Patent Application Publication Number 2016/0358349 A1.  Dorum discloses a method, apparatus and computer program product are provided to define bi-directional road geometry based upon a plurality of probe points.  An orientation representative of one or more probe points is determined and a seed point representative of one or more probe points is then determined.  The seed point is based on a determination of a constrained weighted center of mass of the one or more probe points.  The movement of the constrained weighted center of mass is limited to a direction based upon respective headings of the one or more probe points.  Polylines are created to be representative of a bi-directional road geometry.  The polylines are created to be representative of one direction of travel along the bi-directional road geometry by extending a first polyline in the orientation from the seed point and by extending a second polyline in an opposite orientation from the seed point.
In regards to claims 1, 11 and 21, Dorum, taken individually or in combination with other prior art, fails to teach or render obvious an apparatus comprising at least one processor and at least one memory including computer program code.  The memory and computer program code configured to, with the processor, cause the apparatus to receive probe data from a plurality of probes in and around a parking lot, and to identify a plurality of seed points.  The plurality of seed points are iteratively created from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662